Mu. Justice Graves delivered the opinion of the court. 2. Corporations, § 441*—when corporation may guaranty debts of another corporation. Evidence held insufficient to show that a commercial corporation promised to pay for goods delivered to another corporation, and since such commercial corporation had no authority to become the guarantor of the obligations of others, any attempt on its part to do so would have been void. 3. Appeal and error, § 1793*—what is effect of partial reversal. When a joint judgment against two or more defendants who are sued on the same theory of liability, and who rely on the same theory of defense, is reversed on appeal or writ of error as to one of such joint defendants, it must be reversed as to all.  See Illinois 'Notes Digest, Yola. XI to XV, and Cumulative Quarterly, same topic and section number.